Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on July 08, 2021 is acknowledged.                                        
                                               Status of the Application
2.  Claims 1-2, 37-48, 52-55 and 58 are pending under examination. New claims 87-90 were added. Claims 3-36, 49-51, 56-57 and 59-86 were canceled. The Applicant’s arguments and the amendment have been fully considered and the Applicant’s arguments were found persuasive in-part for the following reasons.
Response to Arguments: 
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The objection to the sequence identifiers has been withdrawn in view of persuasive arguments.
5. With reference to the rejection of claims 1-2, 37-48, 52-55 and 58 under 35 USC 102(a(1) as being anticipated by Chenchik, the Applicant’s arguments and amendment were fully considered and the rejection is withdrawn in view of the amendment. However, the Applicant’s arguments were found unpersuasive. With reference to the no teaching of pairs of forward/reverses primers, each includes gene specific domain, anchor domain and one of the which includes a barcode, as amended, the arguments were found unpersuasive because Chenchik teach said limitations as amended and the rejection is applied to address the new limitations.

                            New Rejections necessitated by the amendment
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 37-48, 52-55, 58 and 87-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenchik (US 2016/0376664).
 Chenchik teaches a method of claim 1, preparing a plurality of sample-barcoded anchor-domain-flanked gene specific deoxyribonucleic acid DNA fragments from a template RNA sample comprising: employing a set of gene specific primer (GSP) pairs to produce the plurality of sample-barcoded anchor-domain-flanked gene specific DNA fragments from the template RNA sample, wherein each pair of the GSP is made up of a forward primer comprising a gene specific domain and an anchor domain and a reverse primer comprising a gene specific domain and an anchor domain, wherein at least one of the forward and reverse primer comprises a sample barcode domain (see entire document, at least para 0008, 0021-0024, 0049-0050: indicating each GSP primer pair comprising a forward primer and a reverse primer each comprising gene specific domain and anchor domain, para 0031, 0036: indicating at least one primer of each GSP primer pair comprises a barcode).

With reference to claim 37, Chenchik teaches a method of preparing a plurality of sample-barcoded anchor-domain-flanked gene specific deoxyribonucleic acid DNA fragments from a template RNA sample comprising: contacting the template RNA with reverse primers of a set of GSP pairs, wherein the reverse primers comprise a gene specific domain, an anchor domain and a sample barcode domain, to produce a hybrid composition comprising RNA/anchored sample barcoded reverse primer hybrids (see entire document, at least para 0036); removing unbound reverse primers from the hybrid composition to produce a hybrid enriched composition and reverse transcribing the hybrid enriched composition to produce a cDNA composition (see entire document, at least para 0036-0046, 0120-0122); contacting the cDNA composition with forward primer of the set, wherein the forward primers comprise a gene specific domain, an anchor domain, under primer extension reaction conditions to produce the plurality of sample-barcoded anchor-domain flanked gene specific DNA fragments from the template RNA sample (see para 0039-0047, para 0123-0124).
With reference to claim 38, Chenchik teaches that the reverse primers comprise a UMI domain (see at least para 0031, 0051, 0057-0062; indicating indexing domain, molecular index tag).

With reference to claims 43-44, Chenchik teaches that eh solid support further comprises specific binding pair member and the member specifically binds to a cell surface marker (see at least para 0101-0102; indicating CC125 biomarker). 
With reference to Claim 45, Chenchik teaches that the reverse primers further comprise a solid support barcoded domain (see at least para 0046, 0082-0083).
With reference to claims 46-48, Chenchik teaches that the template RNA sample is obtained from a single cell wherein the method comprises obtaining the template RNA by isolating the single cell and then lysing the isolated single cell to produce the template RNA sample, wherein the cell is isolated and lysed in a well or droplet (see entire document, at least para 0034-0035).
With reference to claims 52-53, Chenchik teaches that the method comprises a pooling step comprising pooling the enriched hybrid composition with at least one additional enriched hybrid composition produced from at least one additional template RNA sample (see at least para 0038, 0065-0068).
With reference to claim 54, Chenchik teaches that the method comprises employing a calibration ribonucleic acid composition (see at least para 0101-0106).
With reference to claim 55, Chenchik teaches that the method further comprises removing non-extended forward primers from the plurality of sample-barcoded anchor-domain-flanked gene specific DNA fragments (see at least para 0046, 0122).

With reference to claims 87-90, Chenchik teaches that the set of GSP pairs comprise 10- 25,000, 1000 to 10, 000 pairs (see entire document, eg. para 0008; 0020: indicating 10 or more GSP pairs, 1000 to 10,000 or 10 to 25,000 pairs). For all the above, the claims are anticipated. 
                                               Conclusion
No claims are allowable. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637